DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 16, 2020.  As directed by the amendment: no claims have been amended, claims 1-4 and 9-12 have been cancelled, and no claims have been added.  Thus, claims 5-8 and 13-16 are presently pending in this application.  
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 7, lines 3-4 recites “…adjusting the period of time to include…”, and this is indefinite because the period of time from claim 5 includes initial signals, and it is not clear if the further signals below the upper temperature threshold will adjust the period of time a) by expanding the period of time, which may lower the lower temperature threshold, or b) shift the period of time so as to then replace initial signals, which may raise the lower temperature threshold.  For purposes of examination, this is being interpreted as expanding the period of time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gutbrod et al. (Gutbrod), US 2017/0273732 A1 in view of Haartsen et al. (Haartsen), US 2011/0308328 A1.
Regarding claim 5, Gutbrod discloses an apparatus (ablation catheter 102, P0050), comprising: a probe (tissue ablation electrode 105, P0050) having a distal end (tip assembly 104, P0050) configured to eject irrigation fluid (irrigation fluid, P0055) so as to irrigate tissue (vasculature or heart, P0055); a temperature sensor (sensor 110, P0055, is a thermal flow sensor including a temperature sensor, P0059) located in the distal end (Fig. 1); and a processor (P0084-0085). 
Gutbrod does not teach the processor configured to: receive from the temperature sensor, over a period of time, initial signals indicative of respective temperatures of the distal end; formulate from the initial signals a temperature range between upper and lower temperature thresholds, and when a further signal from the temperature sensor, received subsequent to the period of time, is indicative of a further temperature above the upper temperature threshold, raising an alarm that a bubble is present in the irrigation fluid.
However, Haartsen teaches a method for detecting bubbles (it is an object of the invention to provide a sensor capable of detecting bubbles in gas phase present in a liquid flowing through a flow path, P0006) in a liquid flowing through a flow path comprising: receiving from the temperature sensor (received by memory 118 comprised in the sensor 102, P0030), over a period of time (the period of time is when the predetermined threshold level is established experimentally, P0030), initial signals (predetermined threshold level corresponding to a reference temperature attainable in response a predetermined level of power, and to a minimum velocity attainable by the liquid flowing through the flow path, P0030) indicative of respective temperatures of the distal end; formulating from the initial signals a temperature range between upper (threshold level, P0030) and lower temperature thresholds (further measurement signals, P0009, representing a further measurement value indicative for the velocity of the liquid flowing through the flow path with the lowest temperature corresponding to the highest velocity of fluid flow), and wherein a further signal (measurement signal 114, P0030) from the temperature sensor, received subsequent to the period of time, is indicative of a further temperature above the upper temperature threshold (output signal 120, P0030, and P0007, the comparator arrangement is configured for generating an output signal when the measurement value of the measurement signal exceeds the predetermined threshold level), raising an alarm (alarm actuator for generating an alarm signal in response to the output signal generated by the comparator arrangement, P0019) that a bubble is present in the irrigation fluid (output signal 120 is indicative for the amount of bubbles in gas phase, P0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the processor of Gutbrod to be configured with the method of Haartsen for the purpose of detecting bubbles in the irrigation fluid, as taught by Haartsen.
Regarding claim 6, Gutbrod in view of Haartsen teaches the apparatus according to claim 5, wherein the upper temperature threshold corresponds to a highest temperature of the respective temperatures, and wherein the lower temperature threshold corresponds to a lowest temperature of the respective temperatures (Haartsen, temperature increases with decreasing velocity of the liquid flowing through the flow path, and the temperature will not exceed a predetermined threshold when no bubble is present because the fluid has a thermal conductivity that exceeds a bubbles thermal conductivity, and a temperature above the threshold is attributable to a bubble, P0008, and the lower temperature threshold corresponds to the highest flow rate of the fluid from further measurement signals, which also corresponds to a lowest temperature at the sensor because heat is dissipated most rapidly from the temperature sensor).
Regarding claim 8, Gutbrod in view of Haartsen teaches the apparatus according to claim 5, wherein the irrigation fluid irrigates the tissue during an ablation procedure performed on the tissue (Gutbrod, ablation procedure, P0012).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gutbrod in view of Haartsen in view of Basu et al. (Basu) US 2018/0238742 A1.
Regarding claim 7, Gutbrod in view of Haartsen teaches the apparatus according to claim 5.
 Gutbrod in view of Haartsen does not teach the processor being configured to, when the further signal from the temperature sensor is indicative of a temperature below the upper temperature threshold, adjust the period of time to include the further signal.
However, Basu teaches a time and temperature tracker and method wherein temperature measurements are periodically taken, and those that fall below an upper threshold temperature do not trigger an expiration countdown, thus adjusting the period of time that a medication is suitable for use to include the further signal by expanding the period of time before a countdown begins.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the processor of Gutbrod in view of Haartsen to be configured with the method of Basu to adjust the period of time to include the further signal, for the purpose of including further signals to further refine the lower temperature threshold.    
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gutbrod in view of Haartsen in view of O’Neill et al. (O’Neill) US 2019/0240423 A1.
Regarding claim 13, Gutbrod discloses an apparatus, comprising (claim limitations mapped as above for claim 5 unless otherwise noted below): a probe having a distal end configured to eject irrigation fluid so as to irrigate tissue; a temperature sensor located in the distal end; and a processor.
Gutbrod does not teach the processor configured to: receive from the temperature sensor, over a period of time, initial signals indicative of respective temperatures of the distal end, and when successive temperatures cross respective preset thresholds, and occur within a predetermined time, raise an alarm that a bubble is present in the irrigation fluid.
However, Haartsen teaches a method for detecting bubbles (it is an object of the invention to provide a sensor capable of detecting bubbles in gas phase present in a liquid flowing through a flow path, P0006) in a liquid flowing through a flow path comprising receiving from the temperature sensor (received by memory 118 comprised in the sensor 102, P0030), over a period of time (period time is when the predetermined threshold level is established experimentally, P0030), initial signals (predetermined threshold level corresponding to a reference temperature attainable in response a predetermined level of power, and to a minimum velocity attainable by the liquid flowing through the flow path, P0030) indicative of respective temperatures of the distal end; and when successive temperatures (measurement signal 114, P0030) cross respective preset thresholds (output signal 120, P0030, and P0007, the comparator arrangement is configured for generating an output signal when the measurement value of the measurement signal exceeds the predetermined threshold level), and occur within a predetermined time (length of time during which the measurement signal 114 is exceeding the predetermined threshold level, P0030), raising an alarm (alarm actuator for generating an alarm signal in response to the output signal generated by the comparator arrangement, P0019) that a bubble is present in the irrigation fluid (output signal 120 is indicative for the amount of bubbles in gas phase, P0030).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the processor of Gutbrod to be configured with the method of Haartsen for the purpose of detecting bubbles in the irrigation fluid, as taught be Haartsen.
Gutbrod in view of Haartsen does not teach formulating from the initial signals derivatives of the respective temperatures; and when successive derivatives cross respective preset thresholds, and occur within a predetermined time, raising an alarm that a bubble is present in the irrigation fluid.
However, O’Neill teaches a medical device with a thermal mass flow sensor for bubble detection and method comprising formulating derivatives of the respective temperatures (derivatives, P0018, wherein the method contemplates a rise in temperature due to ablative heating that results in a formulated derivative that crosses a predetermined threshold followed by a successive rapid rise in temperature from a bubble that remains above the predetermined threshold).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the processor configuration of Gutbrod in view Haartsen to be formulating and monitoring derivatives as taught by O’Neil for the purpose of detecting an abrupt change in the measured flow rate that is indicative of bubbles, regardless of the absolute flow sensor signal, as taught by O’Neil P0018.
Regarding claim 16, Gutbrod in view of Haartsen and further in view of O’Neil teaches the apparatus according to claim 13.
Gutbrod in view of Haartsen and further in view of O’Neil teaches does not teach wherein the predetermined time is within a range between 0.5s and 1s.
However, the predetermined time is a result effective variable (MPEP 2144.05II.B.), i.e., a variable which achieves a recognized result, which is to establish a relatively short time frame that can distinguish between a gradual vs. an abrupt change in temperature, the latter indicative of a bubble, as taught by O’Neil.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Gutbrod in view of Haartsen and further in view of O’Neil to have a predetermined time within a range between 0.5s and 1s, since it has been held that discovering an optimum value of a result effective variable involves only route skill in the art.  In re Boesch, 617 F. 2 272, 205 USPQ 215 (CCPA 1980). 
 Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed apparatus. 
The closest prior art is Haartsen.
Regarding claim 14, Haartsen fails to teach among all the limitations or render obvious an apparatus as claimed, which includes formulating from the initial signals derivatives of the respective temperatures; and when successive derivatives cross respective preset thresholds, and occur within a predetermined time, raising an alarm that a bubble is present in the irrigation fluid, wherein the successive derivatives comprise a first derivative followed by a second derivative, and wherein the preset thresholds comprise an upper threshold and a lower threshold, and wherein the first derivative crosses the upper threshold when the first derivative is greater than the upper threshold, and wherein the second derivative crosses the lower threshold when the second derivative is less than the lower threshold, in combination with the total structure and function of the apparatus as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783